Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on May 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10546906, 10084029 and 10923545 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach, disclose, or suggest, either alone or in combination, a display device comprising: the first imaginary straight line extends along a side of the opening of the pixel defining layer of the first blue pixel, the side of the opening of the pixel defining layer of the first blue pixel extending in the second direction and close to the second column, the second imaginary straight line extends along a side of the opening of the pixel defining layer of the red pixel, the side of the opening of the pixel defining layer of the red pixel extending in the first direction and close to the green pixel, the third imaginary straight line extends along a side of the opening of the pixel defining layer of the green pixel, the side of the opening of the pixel defining layer of the green pixel extending in the first direction and close to the red pixel, and the fourth imaginary straight line extends along a side of the opening of the pixel defining layer of the second blue pixel, the side of the opening of the pixel defining layer of the  second blue pixel extending in the second direction and close to the second column, and wherein at least a part of the via hole of the red pixel and at least a part of the via hole of the green pixel are in an area defined by the imaginary quadrilateral as instantly claimed, and in combination with the additional limitations.
Applicant's arguments filed May 31, 2022 have been fully considered and are deemed persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/Primary Examiner, Art Unit 2815